MEMORANDUM *
SAI Soledad Energy, Inc., appeals the district court’s decision, which reversed the determination of the bankruptcy court that SAISE had not breached its contract with Axel Johnson Energy Development, Inc. We reverse the district court.
We, of course, must review the decision of the bankruptcy court without deference to the decision of the district court. See Preblich v. Battley, 181 F.3d 1048, 1051 (9th Cir.1999). With all due respect to the district court, we affirm the bankruptcy court’s determination for the reasons set forth in its excellent and thorough order of February 4, 1999, which sustained SAISE’s objections to AJED’s claim.1
*651REVERSED.2

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. SAISE’s motion dated January 12, 2000, to supplement the record on appeal is denied.


. Of course, our reversal of the district court’s order acts as an affirmance of the bankruptcy court’s decision.